             Case 4:19-cv-00564-LPR Document 21 Filed 08/13/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

GARY LEWIS BROWN                                                                                      PLAINTIFF
ADC #115152

v.                                    Case No. 4:19-cv-00564-LPR-JTR

DEPUTY PARKER, Pulaski County Jail,                                                              DEFENDANTS
SERGEANT CARDER, Pulaski County Jail,
LIEUTENANT BRAWLEY, Pulaski County Jail,
SHERIFF ERIC HIGGINS, Pulaski County Jail,
SERGEANT D. MUSADDIQ, Pulaski County Jail,
MAJOR M. BRIGGS, Pulaski County Jail

                                                     ORDER

         On August 13, 2019, Gary Lewis Brown (“Plaintiff”), then an inmate at the Pulaski County

Detention Facility, filed a pro se Complaint pursuant to 42 U.S.C. § 1983. (Doc. 2).

         On May 11, 2021, the Court entered an Order in which it directed Plaintiff to file a notice

of his current address, within thirty (30) days, if he wished to continue pursuing this lawsuit. (Doc.

19). The Court warned Plaintiff that his failure to comply with the Order would cause his

Complaint to be dismissed. (Id.). Plaintiff has not complied with or otherwise responded to the

May 11, 2021 Order, and the time for doing so has passed.1

         Accordingly, Plaintiff’s Complaint is DISMISSED without prejudice pursuant to Local

Rule 5.5(c)(2) and Rule 41(b) of the Federal Rules of Civil Procedure. See Link v. Wabash R.R.

Co., 370 U.S. 626, 630-31 (1962) (district courts have power to dismiss sua sponte under Rule

41(b)). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

from the Order and Judgment dismissing this action would not be taken in good faith.



         1
         All recent mail sent by the Court to Plaintiff has been returned as undeliverable because he is no longer at
the address on file with the Court. (Docs. 14, 16, 20). Under Local Rule 5.5(c)(2), it is Plaintiff’s responsibility to
promptly notify the Court of an address change. He has not done so.
  Case 4:19-cv-00564-LPR Document 21 Filed 08/13/21 Page 2 of 2




IT IS SO ORDERED this 13th day of August, 2021.



                                        _________________________________
                                        LEE P. RUDOFSKY
                                        UNITED STATES DISTRICT JUDGE
